                 Case 19-81324-TLS                  Doc 10        Filed 09/06/19 Entered 09/06/19 10:42:21 Desc Main
co   TDIV I     CREW I EMPL NO. I                                 Document
                                                         EMPLOYEE NAME
                                                                               Page 1TRADE
                                                                                      of 3   I PERIOD END DATE I DEPT /LAST JOB T CHECK NO
     1110[ 15636            I 20047   /ALTMAN,      ANDREW L                                                   106 /30/2019\          104149    I      2 (:1 9 ~1 ~ (1
                                         EARNINGS                                                                     DEDUCTIONS/BENEFITS
              DESCRIPTION                HOURS           RATE            AMOUNT                  DESCRIPTION                   AMOUNT
REGULAR HOURS                             40.00          37.200             1,488.00      IOWA                                       169.00
OVERTIME HOURS                            18.00          55.800             1,004.40      DUES                                        74.78
                                                                                          VACATION DED                               149.53
                                                                                          HOLIDAY DED                                   49.84
                                                                                          GARN FIXED 1                               126.00
                                                                                          COPE LOCAL 22                                  2.90




                                                                                                     -
 CURRENT               2,492.40                  70.55             190.67              169.00                   .00                             NET PAY
     YTD             11,883.06                390.50               909.06               758.00                  .00                                 **1,659.J        .-
                  GROSS EARNINGS      FEDERAL WITH TAX          FICA              STATE TAXES      LOCAL TAXES
co I DIV I Case
            CREW 19-81324-TLS
                  I EMPL. NO I Doc 10    Filed 09/06/19 Entered
                                   EMPLOYEE NAME              TRADE
                                                                   09/06/19 10:42:21
                                                                        I PERIOD             Desc Main
                                                                                 END DATE I DEPT /LAST JOB I                                     CHECK NO
                                         Document     Page 2 of  3                                                                           I      2 lJO (,G"
  11 101 15636 1 20047 JALTMAN, ANDREW L                                107/07/20191 104149
                                      EARNINGS                                                                   DEDUCTIONS/BENEFITS
        DESCRIPTION                   HOURS            RATE          AMOUNT                  DESCRIPTION                  AMOUNT

REGULAR HOURS                           8.00           37.200            297.60       IOWA                                         12.00
OVERTIME HOURS                          2.00           55.800            lll. 60      DUES                                         12.28
                                                                                      VACATIOlJ DED                                24.55
                                                                                      HOLIDAY DED                                   8.1B
                                                                                      GARtJ FIXED 1                             126.00
                                                                                      COPE LOCAL 22                                    .50




 CURRENT              409.20                     .00             31.30               12.00                 .00                               NET PAY
  YTD           12,292.26                  390.50               940.36              770.00                 .00                                    *"lCj 1.3'::J
                                                                                                                                                         c




            GROSS EARNINGS         FEDERAL WITH TAX           FICA            STATE TAXES       LOCAL TAXES
                               -
co I DIV I   Case
             CREW 19-81324-TLS
                  I EMPL NO I                     DocEMPLOYEE
                                                      10 FiledNAME 09/06/19 Entered
                                                                                 TRADE09/06/19  10:42:21
                                                                                           I PERIOD             Desc
                                                                                                    END DATE I DEPT /LAST Main
                                                                                                                          JOB I                      CHECK NO

                       I                                    Document      Page 3 of 3
  1110115636               20047 JALTMAN,          ANDREW L                                107114/20191 104149                                   I      29H 3',
                                       EARNINGS                                                                      DEDUCTIONS/BENEFITS
         DESCRIPTION                  HOURS              RATE           AMOUNT                  DESCRIPTION                   AMOUNT

REGULAR HOURS                            9.00           37.200              334.80       IOWA                                           8.00
                                                                                         DUES                                          10.04
                                                                                         VACATION OED                                  20.09
                                                                                         HOLIDAY OED                                    6.70
                                                                                         GARN FIXED 1                               126.00
                                                                                         COPE LOCAL 22                                     .45




  CURRENT                  334.80                  .00              25.61                8.00                 .00                                NET PAY
   YTD           12,627.06                  390.50                 965.97              778.00                 . 00                                    **137 .   n
              GROSS EARNINGS        FEDERAL WITH. TAX           FI.CA            STATE TAXES       LOCAL TAXES
